Citation Nr: 1760045	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-06 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for gout of the right ankle.  

2.  Entitlement to an initial disability rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 to October 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for gout of the bilateral wrists and left ankle and initial compensable ratings for COPD and gout of the right ankle were remanded to the Agency of Original Jurisdiction (AOJ) in August 2015 for additional development.  The Board finds that there has been substantial compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

During the pendency of the appeal, in a June 2016 rating decision, service connection for gout of the left ankle and bilateral wrists was granted.  This action constituted a full grant of the benefits sought, and these claims are no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The June 2016 rating decision assigned a 20 percent rating to the right ankle gout and a 10 percent rating to the COPD from November 1, 2010.  This award does not constitute a full grant of the benefits sought.  Therefore, these initial rating issues remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In August 2016, the Veteran submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2017).


FINDINGS OF FACT

1.  The right ankle gout is manifested by one or two incapacitating exacerbations a year and three to four non-incapacitating exacerbations a year with pain, weakness, fatigability and incoordination without symptom combinations productive of definite impairment of health objectively supported by examination findings or by incapacitating exacerbations occurring 3 or more times a year; weight loss and anemia productive of severe impairment of health or by severely incapacitating exacerbations occurring 4 or more times a year or over prolonged periods; or ankylosis.   

2.  The Veteran's COPD is not manifested by Forced Expiratory Volume in one second (FEV-1) of 71 to 80-percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80-percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the single Breath Method (DLCO (SB)) 66 to 80-percent predicted.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial disability rating in excess of 20 percent for the service-connected right ankle gout have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5017, 5270, 5271 (2017).

2.  For the entire appeal period, the criteria for an initial disability rating in excess of 10 percent for the Veteran's service-connected COPD have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.97, Diagnostic Code 6604 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in January 2011.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims.  

The Veteran's representative generally asserted in the September 2017 brief on appeal that if the claims were denied, than the Veteran should be afforded new VA examinations of the right ankle and COPD because the most recent VA examinations were over 20 months old.  The representative did not provide any argument or evidence as to why the January 2016 VA examination were inadequate.  He did not provide any evidence that the disabilities had worsened since the last examination but merely alleged that the VA examinations were old.  The mere allegation of inadequacy, without more, does not warrant an additional examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Board finds that the January 2016 VA examinations are adequate.  The VA examinations were conducted by medical professionals and were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive and fully address the criteria necessary to effectively evaluate the Veteran's service-connected disability.  The Board finds that for these reasons the Veteran has been afforded adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran asserts that higher disability ratings are warranted for his right and left knee disabilities.  With regard to the history of the disabilities at issue, service connection for degenerative joint disease of the right knee was granted in a November 1999 rating decision and a 10 percent rating was assigned from November 4, 1999 under Diagnostic Codes 5010 and 5260.  Service connection for meniscal tear of the left knee was granted and a 10 percent rating was assigned from November 4, 1999 under Diagnostic Codes 5299 and 5260.  San October 2010 rating decision denied entitlement to increased ratings for the right and left knee disabilities.  

Analysis: Right Ankle Gout 

The Veteran's gout of the right ankle is rated at 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5017, gout.  Diagnostic Code 5017 indicates that gout is to be rated under Diagnostic Code 5002, for rheumatoid arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017.  Diagnostic Code 5002 assigns ratings based on whether the disability is an active process or is manifested by chronic residuals, and the ratings under the two categories are not to be combined.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

The Veteran asserts that he has flare ups of gout and therefore the disease is to be rated as an active process.  A minimum 20 percent rating is warranted for one or two exacerbations a year in a well-established diagnosis.  Id.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  Id.  A 60 percent rating is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Id. 

Although Diagnostic Code 5002 does not define what constitutes an "incapacitating exacerbation," the term is defined elsewhere in the Rating Schedule, including within the same chapter regarding evaluating disability of the musculoskeletal system, specifically intervertebral disc syndrome.  38 C.F.R. § 4.71a , Diagnostic Code 5243 (2017).  An incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  

After reviewing all of the evidence of record and applying the regulations discussed above, the Board finds that an initial rating in excess of 20 percent is not warranted for the right ankle gout.  The competent and credible evidence of record shows that the Veteran has multiple exacerbations a year and a well-established diagnosis.  The January 2016 VA examination report indicates that the Veteran reported that the right ankle gout was manifested by one or two incapacitating exacerbations a year and three to four non-incapacitating exacerbations a year with pain, weakness, fatigability and incoordination.  

The competent and credible evidence does not establish symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year, or weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  The January 2016 VA examiner indicated that the Veteran did not have related weight loss, anemia, or constitutional findings.  The Veteran occasionally used crutches for several days during a flare-up.  The VA examiner noted that the VA primary care treatment records dated from April 2013 until July 2014 indicate ongoing treatment for gout treated with allopurinol, with denial of flares on most recent note dated July 14, 2014.  The Veteran reported that he had a flare of gout in late 2015 while working in Kuwait.  He reported flares about 5 times per year and the flares last less than a week.  The Veteran reported he has not had to go to urgent care or the emergency room for acute treatment since 2014.  The Veteran stated that he had less flares since he has been on daily Allopurinol.  The Veteran reports no tophi or skin lesions related to condition.  The VA examiner stated that there was no history or recurrent nephrolithiasis related to increased uric acid and no related anemia or transfusion.  

The October 2012 VA examination report indicates that the Veteran reported having no current ankle pain but he had ankle pain with a flare up of gout.  The Veteran did not report the number of flare-ups a year.  The VA examiner stated that the right ankle disability did not impact the Veteran's ability to work.  

Therefore, the assignment of an initial disability rating for the gout of the right ankle in excess of 20 percent under Diagnostic Code 5017 and 5002, rated as an active process, is not warranted.

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate Diagnostic Codes for the specific joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.

Under Diagnostic Code 5271, a 20 percent disability rating is warranted for marked limitation of motion of the ankle and the 20 percent rating is the highest schedular rating available under Diagnostic Code 5271.  A higher rating based on functional loss may not exceed the highest rating available under a certain diagnostic code.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, a schedular rating in excess of 20 percent is not available under Diagnostic Code 5271. 

An ankle rating in excess of 20 percent is possible under Diagnostic Code 5270, ankylosis of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2017).  However, ankylosis of the right ankle has not been alleged or demonstrated.  The VA examination reports dated in October 2012 and January 2016 indicate that the Veteran was able to actively move his right ankle and he had full range of motion on exam.  The weight of the evidence shows that during a flare-up, the Veteran could not walk or stand up as much but there is no evidence of ankylosis during a flare-up.  The VA examiner stated that during a flare-up, the Veteran had limited functional ability due to pain, weakness, fatigability, and incoordination.  The Veteran had increased pain and swelling that resulted in decreased movement of the right ankle.  The Veteran reported having a flare-up three or four times a year and the flare-up lasted a week; he reported having 1 to 2 incapacitating flare-ups a year.  The evidence demonstrates that, despite pain and functional impairment during flare-ups, the Veteran still had some motion of his right ankle.  Therefore, a rating on the basis of ankylosis is not appropriate.  A disability evaluation in excess of 20 percent is not warranted under Diagnostic Code 5270. 

In light of the above, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 20 percent for the Veteran's right ankle gout for the entire period on appeal.  Thus, the claim for a higher initial rating in excess of 20 percent is denied. 


Analysis: COPD

The Veteran's COPD is rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6604. 

Diagnostic Code 6604 provides that a 10 percent evaluation is warranted if the FEV-1 is 71- to 80-percent predicted, or; the FEV-1/FVC is 71- to 80-percent predicted, or; the DLCO (SB) is 66- to 80-percent predicted.  A 30 percent evaluation is warranted if the FEV-1 is 56- to 70-percent predicted, or; the FEV-1/FVC is 56- to 70-percent predicted, or; the DLCO (SB) is 56- to 65-percent predicted.  A 60 percent evaluation is warranted if the FEV-1 is 40- to 55-percent predicted, or; the FEV-1/FVC is 40- to 55-percent predicted, or; the DLCO (SB) is 40- to 55-percent predicted, or; if there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted if the FEV-1 is less than 40 percent of predicted value, or; the ratio of FEV-1/FVC is less than 40 percent, or; DLCO (SB) is less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg in respiratory oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; the Veteran requires outpatient oxygen therapy.  38 C.F.R. § 4.97. 

According to the rating criteria, a PFT is required to evaluate a disability under Diagnostic Code 6604, unless (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, (iii) there have been one or more episodes of acute respiratory failure, or (iv) outpatient oxygen therapy is required.  38 C.F.R. § 4.96 (d)(1) (2017).  

If the DLCO (SB) test is not of record, the disability should be evaluated based on alternative criteria as long as the examiner has stated why the test would not be useful or valid in the particular case.  38 C.F.R. § 4.96 (d)(2).  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96 (d)(4).  When evaluating a disability based on a PFT, post-bronchodilator results are used, unless the post-bronchodilator were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used to determine the disability rating.  38 C.F.R.  § 4.96(d)(5).  Additionally, when there is a disparity between the results of different PFTs so that the level of evaluation would differ depending on which test result is used, the disability should be evaluated based on the test the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96 (d)(6).

After reviewing all of the evidence of record and applying the regulations discussed above, the Board finds that an initial rating in excess of 10 percent is not warranted for the COPD.  In October 2012, the Veteran underwent a VA examination where pulmonary function tests revealed FEV-1 of 83 percent predicted, FEV-1/FVC ratio of 102 percent, and DLCO of 62 percent predicted.  In January 2016, the Veteran underwent a VA examination where pulmonary function tests revealed FEV-1 of 79 percent predicted, FEV-1/FVC ratio of 75 percent, and DLCO of 60 percent predicted.  

Considering the evidence of record, the Board determines that a higher evaluation is not warranted as the results do not reflect FEV-1 of 56 to 70 percent predicted or less; FEV-1/FVC of 56 to 70 percent of predicted or less, or DLCO (SB) of 56 to 65 percent of predicted or less. 

At no point during the period of appeal, has the Veteran had maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), maximum exercise capacity of less than 15 ml/kg/min oxygen consumption with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy.  

As such, the Board finds that the Veteran has not met the requirements for an initial disability rating in excess of 20 percent for the COPD at any time during the pendency of the appeal.  Accordingly, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim for a higher initial rating is denied.  


ORDER

An initial disability evaluation in excess of 20 percent for right ankle gout is denied.

An initial disability evaluation in excess of 10 percent for COPD is denied.




____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


